Citation Nr: 1123699	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-19 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran was a member of the Army National Guard from April 2004 to July 2005, with active duty for training from March 2005 to June 2005, and additional periods of inactive service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, which denied service connection for the claimed disabilities.

The Veteran was scheduled for a hearing before the Board in January 2011.  However, he failed to appear for that hearing, and has not provided good cause for such failure or requested to reschedule.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, under VA laws and regulations, and for benefits purposes, a veteran is a person who served in the active military and who was discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(a) (2010).

The Veteran's personnel records indicate that his separations were entry level separations.  Thus, his separations are considered to be under conditions other than dishonorable.  See 38 C.F.R. § 3.12(k)(1).  The Veteran would not be barred from receiving VA benefits should the evidence show that he has a disability as a result of an injury or disease incurred in or aggravated by service.

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010).  ADT includes full- time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2010).  Presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

The Board notes that a March 2003 enlistment examination is part of the record in this case.  However, the remainder of the Veteran's service treatment records has not been associated with the claims file.  A March 2009 memorandum outlined the steps that were taken to obtain these records and stated that any further efforts would be futile.  In such cases, there is a heightened duty to assist the Veteran in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In correspondence dated in January 2009, VA notified the Veteran that his service treatment records could not be located and he was advised to provide records in his possession or to provide information for VA assistance in searching alternative sources for evidence to substantiate his claims.  The Veteran indicated in March 2009 that he had no additional evidence to submit.  The Board finds that additional efforts to obtain service treatment records would be futile.

The Veteran contends that he has hearing loss and tinnitus as a result of using firearms during service.  See November 2008 Statement.  He is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  He currently experienced faint hearing, echoes, and ringing in his ears.  The Veteran has reported that on certain occasions, his lost his hearing completely.  

Private treatment records dated November 2008 include a finding of normal hearing levels.  However, additional records dated June 2009 reflect moderate to moderately-severe bilateral sensorineural hearing loss based on puretone audiometry.  It was recommended that he obtain hearing aids.  Tinnitus was also cited.

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, in light of the Veteran's currently diagnosed hearing loss and tinnitus, his assertions regarding noise exposure in service, and his missing service treatment records, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA examination do determine the relationship, if any, between his current hearing loss and noise exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiology examination to address the etiology of any currently diagnosed hearing loss.  The claims folder must be made available to the examiner for review before the examination.  The audiologist should identify any in-service and post-service noise exposure.  

The audiologist should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss and tinnitus was incurred in or is otherwise related to service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


